Case 8:21-cv-00839-SDM-AAS Document 64 Filed 05/25/21 Page 1 of 2 PageID 3172




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


 STATE OF FLORIDA,

                 Plaintiff

                     v.                        Case No. 8:21-cv-839-SDM-AAS

 XAVIER BECERRA, Secretary of the
 Dep’t of Health and Human Services,
 et al.,
                Defendants.



      DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION
  TO MARC YOUNG’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL
                   AMICUS CURIAE BRIEF

      Defendants respectfully oppose the motion of Mr. Marc Young for leave to

file an additional supplemental brief in support of Plaintiff’s Motion for a

Preliminary Injunction, ECF No. 63, for substantially the same reasons stated in

Defendants’ Memorandum in Opposition to ASTA’s Motion for Leave to File an

Amicus Curiae Brief, ECF No. 49. The Court has broad discretion to consider such

briefs, but the proposed supplemental brief is both untimely and unhelpful, and

presented at such a time that the parties have no opportunity to address any issues

raised in papers or at oral argument. See generally ECF No. 49; Conservancy of Sw. Fla.

v. U.S. Fish & Wildlife Serv., No. 2:10-CV-106-FTM-SPC, 2010 WL 3603276, at *1

(M.D. Fla. Sept. 9, 2010). Moreover, while the Court granted ASTA’s motion, this


                                           1
Case 8:21-cv-00839-SDM-AAS Document 64 Filed 05/25/21 Page 2 of 2 PageID 3173




movant has already had the opportunity to file an amicus brief in support of this

motion, with the consent of the parties. See ECF No. 21. There is no reason to accept

an over-long and untimely brief from a non-party who has already been heard in this

matter. The Court should deny Mr. Young’s motion for leave to file a supplemental

amicus curiae brief.

Dated: May 25, 2021                    Respectfully submitted,

                                       BRIAN D. NETTER
                                       Deputy Assistant Attorney General

                                       ERIC BECKENHAUER
                                       Assistant Branch Director
                                       Federal Programs Branch, Civil Division

                                       s/ Amy E. Powell
                                       AMY ELIZABETH POWELL
                                       Senior Trial Counsel
                                       Federal Programs Branch
                                       Civil Division, Department of Justice
                                       150 Fayetteville St, Suite 2100
                                       Raleigh, NC 27601
                                       Phone: 919-856-4013
                                       Email: amy.powell@usdoj.gov

                                       /s/Liam C. Holland
                                       LIAM C. HOLLAND
                                       Trial Attorney
                                       Federal Programs Branch
                                       Civil Division, Department of Justice
                                       1100 L. Street, NW
                                       Washington, DC 20530
                                       Phone: 202-514-4964
                                       Email: Liam.C.Holland@usdoj.gov

                                       Counsel for Defendants




                                          2
